DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims in the application have been amended as follows: 

12. (Currently Amended) A remote control device comprising:
a memory; and 
a hardware processor that, when executing computer executable instructions stored in the memory, is configured to: 
launch a remote control application; 
authenticate the remote control device by transmitting, using the remote control application, user account information associated with a user account to a server and determining whether the user account includes a permission corresponding to the remote control device, wherein the user account includes permissions regarding a plurality of remote control devices and a plurality of controlled devices that are associated with the user account; 
receive a session identifier that was assigned to the remote control device; 
cause a user interface to be presented on a display of the remote control, wherein the user interface presents a plurality of previously paired controlled devices for selection; 

generate a session with the selected controlled device using the session identifier; and 
transmit messages containing control information to the selected controlled device.

22. (Currently Amended) A non-transitory computer-readable medium containing

computer-executable instructions that, when executed by a processor, cause the processor to perform a method for providing media guidance with a plurality of media sources, the method comprising:
launching, on a remote control device, a remote control application;
authenticating the remote control device by transmitting, using the remote control application, user account information associated with a user account to a server and determining whether the user account includes a permission corresponding to the remote control device, wherein the user account includes permissions regarding a plurality of remote control devices and a plurality of controlled devices that are associated with the user account;
receiving a session identifier that was assigned to the remote control device;
causing a user interface to be presented on a display of the remote control, wherein the user interface presents a plurality of previously paired controlled devices for selection;
receiving, via the user interface, a selected controlled device from the plurality of previously paired controlled devices;
generating a session with the selected controlled device using the session identifier; and
transmitting messages containing control information to the selected controlled device.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 9/30/2021 in pages 8-9 are persuasive. None of the prior arts teach or suggest a method or device to remotely control devices further including all the limitations as claimed in claims 2, 12, or 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art related to remote control of devices in a network: US-20070035412-A1, US-20070130476-A1, US-20110142059-A1, US-20110298581-A1, US-20080136664-A1, EP-1185030-B1.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689